FILED
                             NOT FOR PUBLICATION                            MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MELGAR SAUL ESCOBAR,                              No. 09-70099

               Petitioner,                        Agency No. A094-209-475

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Melgar Saul Escobar, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law and review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009), and

we deny the petition for review.

      The agency did not err in concluding that Escobar failed to establish

eligibility for asylum and special rule cancellation of removal where he failed to

meet his burden to show that he received a sentence of less than one year for his

1992 stolen property conviction. See 8 C.F.R. § 1240.8(d); see also

Verdugo-Gonzalez v. Holder, 581 F.3d 1059, 1061 (9th Cir. 2009) (a conviction

under Cal. Penal Code. § 496(a) is categorically a theft offense under 8 U.S.C.

§ 1101(a)(43)(G)); 8 U.S.C. § 1158(b)(2)(A)(ii), (B)(i) (aggravated felony bar to

asylum); 8 C.F.R. § 1240.66(a) (aggravated felony bar to special rule cancellation

of removal).

      Substantial evidence supports the agency’s denial of Escobar’s application

for withholding of removal because Escobar failed to demonstrate a clear

probability of persecution on account of any protected ground. See Delgado-Ortiz

v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (concluding that “returning

Mexicans from the United States” is too broad to qualify as a cognizable social

group); see also Ochoa v. Gonzales, 406 F.3d 1166, 1171 (9th Cir. 2005).

      Substantial evidence also supports the agency’s denial of Escobar’s

application for protection under the Convention Against Torture because Escobar


                                          2                                    09-70099
failed to demonstrate that it is more likely than not that he will be tortured if he

returns to El Salvador. See Santos-Lemus v. Mukasey, 542 F.3d 738, 748 (9th Cir.

2008).

         PETITION FOR REVIEW DENIED.




                                            3                                     09-70099